10

11

12

13

14

15

16

17

18

19

20

21

22

Zo

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
HELEN ARMSTRONG, Case No.: 2:17-cv-02528-APG-CWH
Plaintiff Order Accepting Report and

Recommendation and Dismissing Case

Ve
[ECF Nos. 83, 98, 101]

TERRY REYNOLDS, et al.,

 

Defendants

On October 4, 2019, Magistrate Judge Albregts recommended that I deny plaintiff Helen
Armstrong’s motion for leave to file a second amended complaint (ECF No. 83) and that I dismiss
her case with prejudice. ECF No. 98. Ms. Armstrong objected to that recommendation (ECF No.
99) and also requested leave to file a reply in support of her objection (ECF No. 101).

I have conducted a de novo review of the issues set forth in the Report and
Recommendation under Local Rule IB 3-2. Judge Albregts’ Report and Recommendation sets
forth the proper legal analysis and the factual basis for the decision, and I accept and adopt it as
my own. I have reviewed Ms. Armstrong’s proposed reply in support of her objection, but it does
not change my analysis. I therefore deny her motion for leave to file a reply

I THEREFORE ORDER that Ms. Armstrong’s motion for leave to file a reply (ECF No.
101) is denied.

I FURTHER ORDER that the Report and Recommendation (ECF No. 98) is accepted,
Ms. Armstrong’s motion for leave to file a second amended complaint (ECF No. 83) is denied,
////

////

 
—_—

10

1]

12

14

15

16

17

18

19

20

21

22

23

 

 

and this case is DISMISSED with prejudice. The clerk of the court shall enter Judgment

accordingly and close this case.

DATED this 21st day of January, 2020.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
